Case 0:17-cv-60264-FAM Document 136-1 Entered on FLSD Docket 10/30/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO.: 0:17-cv-60264

   REINALDO DAMAS MALUFF

                 Plaintiff,
   vs.

   SAM’S EAST, INC.

                 Defendant.
                                            /

         ORDER ON DEFENDANT’S UNOPPOSED AMENDED MOTION FOR
         LEAVE TO ALLOW ELECTRONIC EQUIPMENT INTO COURTROOM

         This matter having come to be heard on Defendant, Sam’s East, Inc., (“Sam’s

   East”), Unopposed Amended Motion for Leave to Allow Electronic Equipment into

   Courtroom (“Motion”), and being otherwise fully advised, it is hereupon:

           ORDERED        AND      ADJUDGED       that   Sam’s    East’s      Motion   is

   Granted._____________________________________________________________________

           Done and Ordered in Miami, Florida on this ____ day of _________, 2018.




                                          The Honorable Federico A. Moreno
                                          United States Magistrate Judge

   Copies furnished to:
   Counsel of record
